department of the treasury internal_revenue_service washington d c z ‘ date mar contact person identification_number telephone number employer_identification_number u ll nos legend x dear sir or madam we have considered x's ruling_request as supplemented concerning the proper treatment of a grant-making program under chapter of the internal_revenue_code facts x is a private_operating_foundation described in sec_501 sec_509 and sec_4942 of the code x proposes a grant-making program to encourage the granting of perpetual conservation easements described in sec_1_170a-14 of the income_tax regulations on lands for the protection of wildlife habitat in lands subject_to rapid development x will make interest-free or below-market loans grants to for-profit developers developers to enable them to purchase environmentally sensitive undeveloped land in areas subject_to development pressure within the united_states in each case the developer will use the grant and its own capital to purchase the land grant the easement to a qualified_organization under sec_170 and develop and sell the remainder of the land the developer would not create the easement without the grant from x the grant will be made at the time of purchase repayment of the grant will be secured_by the real_estate the grant amount will approximate the value of the easement the developer ha sec_3 years to repay the grant to x x will conduct pre- grant inquiries and structure the grant agreements to satisfy sec_53_4945-5 and of the foundations and similar excise_taxes regulations and will require reports from the grantees to satisfy sec_53_4945-5 x will foreclose if the developer defaults on the grant repayment or mortgage and will charge interest from the date of the grant if the easement is not created and granted to a qualified_organization the easement will either include a conservation reserve enhancement program crep easement or contain similar requirements to crep easements to improve the environmental quality of the land eg planting forest or vegetative buffers or restoring wetlands under the crep program landowners receive government grants for setting aside land and incurring expenses for environmental benefits x will approve the selection of the easement land to ensure that it is environmentally significant with the qualities set forth in sec_1_170a-14 and x will initially focus on environmentally significant land in rural areas particularly farmland with drained wetlands forested lands and lands near riverbanks the grant agreement will prohibit the developer's purchase of land from a disqualified_person with respect to x no developer will be a disqualified_person within the meaning of sec_4946 x represents that disqualified persons as defined in sec_4946 of the code will hold cumulatively not more than a stock or partnership_interest or comparable financial interest such as having a consultant fee or other compensatory financial arrangement in a grantee developer x clarifies its earlier representations that the grant-making program will be well publicized with the general_public and any developer is eligible to receive grants if it demonstrates a commitment to environmental concerns and has the experience and expertise necessary to accomplish the environmental purpose x anticipates that there will be a number of eligible grantee developers besides those developers with a de_minimis financial association with disqualified persons rulings requested x requests the following rulings neither the making of the grant to the developer nor the purchase of the land nor the reimbursement of the grant whether in the normal course or otherwise nor any other transaction described in this ruling_request shall constitute a prohibited act of self-deating under sec_4941 of the code the grant to the developer will constitute a program-related_investment under sec_4944 of the code and therefore the grant will not be considered as an investment that jeopardizes the carrying out of x's exempt_purpose the grant to the developer will not be treated as an interest in the developer that constitutes an excess business holding for purposes of sec_4943 of the code neither the grant to the developer nor the purchase of the land by the developer will constitute a taxable_expenditure for purposes of sec_4945 of the code provided x exercises expenditure_responsibility with respect to the grant as contemplated by sec_4945 of the code the grant agreement will satisfy the expenditure_responsibility_rules under sec_53_4945-5 and sec_53_4945-5 of the regulations and x will not be required to exercise expenditure_responsibility with respect to the grant of the conservation_easement to the qualified_organization including obtaining the reports required by sec_4945 of the code from the qualified_organization x's involvement in the selection of the land to be purchased by the developer will not cause the purchase of the land with the grant proceeds to constitute an earmarked secondary grant within the meaning of sec_53_4945-5 of the regulations the grant to the developer will not jeopardize or cause x to lose its tax-exempt status under sec_501 of the code law sec_170 of the code excepts a qualified_conservation_contribution from the general_rule denying a charitable deduction for a contribution of a partial interest in property sec_170 of the code defines a qualified_conservation_contribution as a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 of the code defines a qualified_real_property_interest as including a restriction granted in perpetuity on the use that may be made of the real_property sec_170 of the code defines a qualified_organization as described in sec_170 or vi or a or as a a organization controlled by certain publicly supported organizations sec_170 of the code defines a conservation_purpose as i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is-- i for the scenic enjoyment of the general_public or i pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important land area or a certified_historic_structure sec_170 of the code provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_4941 a of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d of the code defines self-dealing as including any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating within a 90-day period sec_4943 of the code imposes an excise_tax ona private_foundation's_excess_business_holdings in a business_enterprise during any_tax year sec_4944 of the code imposes an excise_tax ona private foundation’s making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code imposes an excise_tax on each taxable_expenditure by a private_foundation sec_4945 of the code defines a taxable_expenditure as including an amount_paid or incurred by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 -- except as provided in sec_4945 to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 as a grant to an organization unless-- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or for any purpose other than one specified in sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures-- to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4941_d_-1 of the foundations and certain excise_taxes regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of sec_53_4941_d_-1 and which is not described in sec_4946 f or g because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of the foundation in example of sec_53 d -2 f of the regulations m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to _m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing sec_53 a of the regulations provides that a bond or other evidence_of_indebtedness does not constitute a holding in a business_enterprise unless determined to be an equitable interest in such enterprise sec_53_4943-10 of the regulations provides that business holdings do not include program-related investments as defined in sec_4944 and the regulations thereunder _ sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities for purposes of sec_4944 and sec_53_4944-1 through the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 sec_53_4944-3 of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shalt not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property in example of sec_53_4944-3 of the regulations x is a business_enterprise which is financially secure and the stock of which is listed and traded on a national exchange y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorated urban_area which because of the high risks involved x would be unwilling to establish absent such inducement the loan is made pursuant to a program run by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the loan and y's exempt_activities accordingly even though x is large and established the investment is program-related in example of sec_53_4944-3 of the regulations x is a socially and economically disadvantaged individual y a private_foundation makes an interest-free_loan to x for the primary purpose of enabling x to attend college the loan has no significant purpose involving the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such reiationship between the loan and y's exempt_activities accordingly the loan is a program-related_investment sec_53_4945-4 of the regulations provides that for purposes of sec_4945 the term grants shall include but is not limited to such expenditures as scholarships fellowships x t internships prizes_and_awards grants shall also include loans for purposes described in sec_170 and program related investments such as investments in small businesses in central cities or in businesses which assist in neighborhood renovation similarly grants include such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations' exempt purposes whether or not such payments are solicited by such recipient organizations conversely grants do not ordinarily include salaries or other compensation to employees for example grants do not ordinarily include educational payments to employees which are includible in the employees’ incomes pursuant to sec_61 ordinarily include payments including salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation in addition grants do not sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for purposes of this subdivision a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grant so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 with regard to the making of a program-related_investment as defined in sec_4944 and the regulations thereunder a private_foundation must require that each such investment with respect to which expenditure_responsibility must be exercised under sec_4945 and h and this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the recipient organization such commitment must specify the purpose of the investment and must include an agreement by the organization-- i to use all the funds received from the private_foundation as determined under sec_53_4945-5 only for the purposes of the investment and to repay any portion not used for such purposes provided that with respect to equity investments such repayment shall be made only to the extent permitted by applicable law concerning distributions to holders of equity interests ii at least once a year during the existence of the program-related_investment to submit full and complete financial reports of the type ordinarily required by commercial investors under similar circumstances and a statement that it has complied with the terms of the investment iii to maintain books_and_records adequate to provide information ordinarily required by commercial investors under similar circumstances and to make such books_and_records available to the private_foundation at reasonable times and iv not to use any of the funds- a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly and voter registration drive within the meaning of sec_4945 or c with respect to any recipient which is a private_foundation as defined in sec_509 to make any grant which does not comply with the requirements of sec_4945 or sec_53_4945-5 of the regulations provides generally that in the case of grants described in sec_4945 the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made the grantee shall make such reports as of the end of its annual_accounting_period within which the grant or any portion thereof is received and all such subsequent periods until the grant funds are expended in full or the grant is otherwise terminated such reports shall be furnished to the grantor within a reasonable period of time after the close of the annual_accounting_period of the grantee for which such reports are made within a reasonable period of time after the close of its annual_accounting_period during which the use of the grant funds is completed the grantee must make a final report with respect to all expenditures made from such funds including salaries travel and supplies and indicating the progress made toward the goals of the grant the grantor need not conduct any independent verification of such reports unless it has reason to doubt their accuracy or reliability sec_53_4945-6 of the regulations provides that since a private_foundation cannot make an expenditure for a purpose other than a purpose described in sec_170 a private_foundation may not make a grant to an organization other than an organization described in sec_501 untess the making of the grant itself constitutes a direct charitable act or the making of a program-related_investment revrul_75_42 1975_1_cb_359 held that a grant authorized by an exempt_private_foundation to an exempt hospital for modernization replacement and expansion did not constitute an act of self-dealing under sec_4941 of the code even though two individuals served as trustees of both organizations the ruling found that any benefit to the disqualified persons was incidental revrul_76_204 1976_1_cb_152 held exempt under sec_501 of the code an organization formed to preserve the natural environment by acquiring by gift or purchase ecologically significant undeveloped land eg swamps marshes forests wilderness tracts and other natural areas and either maintaining the land itself with limited public access or transferring the iand to a government conservation agency by outright gift or being reimbursed by the agency for its cost the service reasoned that it is generally recognized that efforts to preserve and protect the natural environment for the benefit of the public serve a charitable purpose and noted that the promotion of conservation and protection of natural_resources for future generations has been recognized by congress as serving a broad public benefit rationale each of the requested rulings is discussed in turn below the developers and the sellers of the undeveloped land to the developer will not be disqualified persons with respect to x therefore there can be no direct self-dealing in respect to indirect self-dealing under the facts and circumstances presented any potential benefit to disqualified persons would be incidental or tenuous under sec_53 -2 f of the regulations see also revrul_75_42 supra since x will expect a return from the developer of the grant principal and in some cases interest the grant constitutes an investment see example of sec_53_4944-3 of the regulations the primary purpose of the grant is to accomplish a charitable purpose as discussed below in under the facts presented there is no significant purpose to produce income or gain from the appreciation of property as private investors would not likely make investments on x's terms thus the grant constitutes a program-related_investment since program-related investments are not business holdings sec_53_4943-10 of the regulations the grants will not constitute excess_business_holdings the grants as loans are also excluded from business holdings under sec_53 o a the grant furthers charitable purposes as discussed below and is a program- related investment so the grant is not a taxable_expenditure for a non-charitable purpose under sec_4945 of the code x must exercise expenditure_responsibility over the grants to developers under sec_4945 and h and represents that it will do so x's grant agreement meets the requirements imposed on such agreements under sec_53_4945-5 and sec_53_4945-5 of the regulations the qualified_organization will be an organization of the kind described in sec_4945 thus x need not exercise expenditure_responsibility over the grant by the developer to the qualified_organization of the conservation_easement the developer's purchase of the land from a seller is not a grant within the meaning of sec_4945 of the code and a of the regulations thus x's involvement in the selection of the land will not cause the purchase of the land with the grant proceeds to constitute an earmarked secondary grant over which x would need to exercise expenditure_responsibility under sec_53_4945-5 x proposes to make below-market loans to developers to encourage the creation of qualified conservation easements on environmentally significant land to be developed the land is likely to be developed in the near future and the developers would not create the easements f absent such inducement like the program described in revrul_76_204 the program furthers a charitable purpose of preserving environmentally significant land in its relatively natural state for the benefit of present and future generations congress recognized the importance of such easements in granting a charitable deduction for them just as receiving and maintaining such easements is charitable so too assisting in the creation of such easements also is charitable the benefit to the developers in receiving a below-market_loan and a charitable deduction for giving the easement to a qualified_organization is incidental to the accomplishment of x's charitable purpose of preserving environmentally significant land under the facts presented rulings accordingly we rule as follows neither the making of the grant to the developer nor the purchase of the land nor the reimbursement of the grant whether in the normal course or otherwise nor any other transaction described in this ruling_request shall constitute a prohibited act of self-dealing under sec_4941 of the code the grant to the developer will constitute a program-related_investment under sec_4944 of the code and therefore the grant will not be considered as an investment that jeopardizes the carrying out of x's exempt_purpose the grant to the developer will not be treated as an interest in the developer that constitutes an excess business holding for purposes of sec_4943 of the code neither the grant to the developer nor the purchase of the land by the developer will constitute a taxable_expenditure for purposes of sec_4945 of the code provided x exercises expenditure_responsibility with respect to the grant as contemplated by sec_4945 of the code the grant agreement will satisfy the expenditure_responsibility_rules under sec_53_4945-5 and sec_53_4945-5 of the regulations and x will not be required to exercise expenditure_responsibility with respect to the grant of the conservation_easement to the qualified_organization including obtaining the reports required by sec_4945 of the code from the qualified_organization x’s involvement in the selection of the land to be purchased by the developer will not cause the purchase of the land with the grant proceeds to constitute an earmarked secondary grant within the meaning of sec_53_4945-5 of the regulations the grant to the developer will not jeopardize or cause x to lose its tax-exempt status under sec_501 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code we - te this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and _ telephone number are shown in the heading of this letter sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
